Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 3, 2022 have been entered. Accordingly, claims 1-20 are currently pending. The Examiner acknowledges the amendments of claims 1-3, 14-15, and 20. The previous claim interpretations have been withdrawn due to applicant’s amendments. The previous statutory type (35 U.S.C. 101) double patenting rejection has been withdrawn due to applicant’s amendments. However, the double patenting rejection has been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,045,915.
A comparison of the subject matter of claim 1 of the instant application with the claim 1 of the Patent shows the following:

Instant Application: 16/971,878
US Patent No. 11,045,915
A part hold-down assembly comprising:
A part hold-down assembly for retaining a part during processing, comprising:
a top plate extending substantially perpendicular to a central force axis; 
a top plate extending substantially perpendicular to a central force axis; 
a bottom plate extending substantially perpendicular to the central force axis; and 
a bottom plate extending substantially perpendicular to the central force axis; and
a compression assembly retained between the top plate and bottom plate, the compression assembly comprising: 
a compression assembly retained between the top plate and bottom plate, the compression assembly comprising: 
a first upper collar, a first lower collar, and spring retained between the first upper collar and the first lower collar; and 
a first biasing assembly comprising a first upper collar, a first lower collar, and a first compression biasing member retained between the first upper collar and the first lower collar; and
a second upper collar, a second lower collar, and a second spring retained between the second upper collar and the second lower collar; 
a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained 

wherein the first biasing assembly is positioned along a first compression axis that is parallel to but offset from the central force axis, the second biasing assembly is positioned along a second compression axis that is parallel to but offset from the central force axis, and the first compression axis and the second compression axis are positioned generally 180 degrees from each other along the central force axis. 


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the Patent shows the following:

Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1

wherein the first and second upper collars and the first and second lower collars all include an annular ledge configured to engage with ends of the first and second compression biasing members to retain the first and second biasing members along the first and second compression axes.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 3 of the instant application with the claim 3 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 2,
The part hold-down assembly of claim 2,
wherein the first and second springs include flattened ends retained by the annular ledges of the first and second upper collars and the first and second lower collars.
wherein the first and second compression biasing members are springs that include flattened ends retained by the annular ledges of the first and second upper collars and the first and second lower collars.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with the claim 4 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 3,
The part hold-down assembly of claim 3,
wherein the flattened ends of the springs are retained within the annular ledges of the first and second upper collars and the first and second lower collars by frictional fit.
wherein the flattened ends of the springs are retained within the annular ledges of the first and second upper collars and the first and second lower collars by frictional fit.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim 5 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,
wherein the central force axis extends through the top plate at generally a longitudinal midpoint of the top plate, and 



Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 6 of the instant application with the claim 6 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 5,
The part hold-down assembly of claim 5,
wherein the part hold-down assembly further includes an upper shaft configured to transfer force onto the top plate, wherein the top plate includes a coupling aperture configured to receive the upper shaft, and wherein the coupling aperture is positioned along the central force axis.
wherein the part hold-down assembly further includes an upper shaft configured to transfer force onto the top plate, wherein the top plate includes a coupling aperture configured to receive the upper shaft, and wherein the coupling aperture is positioned along the central force axis.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 7 of the instant application with the claim 7 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 6,
The part hold-down assembly of claim 6,
wherein the coupling aperture extends from a top surface of the top plate to a bottom surface of the top plate.
wherein the coupling aperture extends from a top surface of the top plate to a bottom surface of the top plate.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 8 of the instant application with the claim 8 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 5,
The part hold-down assembly of claim 5,
wherein the part hold-down assembly further includes a lower shaft configured to extend toward a part being processed, wherein the bottom plate includes a second coupling aperture configured to receive the lower shaft, and wherein the second coupling aperture is positioned along the central force axis.
wherein the part hold-down assembly further includes a lower shaft configured to extend toward a part being processed, wherein the bottom plate includes a second coupling aperture configured to receive the lower shaft, and wherein the second coupling aperture is positioned along the central force axis.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 9 of the instant application with the claim 9 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,
wherein the part hold-down assembly further includes a masking plate connected to the bottom plate, the masking plate configured to abut against the part being retained during processing.
wherein the part hold-down assembly further includes a masking plate connected to the bottom plate, the masking plate configured to abut against the part being retained during processing.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 10 of the instant application with the claim 10 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 8,
The part hold-down assembly of claim 8,
wherein the masking plate includes an outer circumferential surface that 



Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 11 of the instant application with the claim 11 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 10,
The part hold-down assembly of claim 10,
wherein the outer circumferential surface of the masking plate abuts against the inner circumferential surface of the part being processed in order to block processing of at least a portion of the inner circumferential surface.
wherein the outer circumferential surface of the masking plate abuts against the inner circumferential surface of the part being processed in order to block processing of at least a portion of the inner circumferential surface.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 12 of the instant application with the claim 12 of the Patent shows the following:

US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,
wherein the first compression axis is spaced apart from the central force axis a first distance, the second compression axis is spaced apart from the central force axis a second distance, and the first and second distances are equal to each other.
wherein the first compression axis is spaced apart from the central force axis a first distance, the second compression axis is spaced apart from the central force axis a second distance, and the first and second distances are equal to each other.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 13 of the instant application with the claim 13 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 12,
The part hold-down assembly of claim 12,
wherein the first and second distances are approximately 1.875 inches.
wherein the first and second distances are approximately 1.875 inches.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.  
A comparison of the subject matter of claim 14 of the instant application with the claim 14 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,
wherein the top plate is coupled to the first spring by a first connection rod that extends along the first compression axis, and the bottom plate is coupled to the first spring by a second connection rod that extends along the first compression axis.
wherein the top plate is coupled to the first biasing assembly by a first connection rod that extends along the first compression axis, and the bottom plate is coupled to the first biasing assembly by a second connection rod that extends along the first compression axis.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 15 of the instant application with the claim 15 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 14,
The part hold-down assembly of claim 14,
wherein the spring includes a central passage, and wherein the first and second connection rods do not extend into a central passage.
wherein the first compression biasing member is a spring that includes a central passage, and wherein the first and 


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 16 of the instant application with the claim 16 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,
wherein the bottom plate transfers force from the first compression axis and the second compression axis to the central force axis in order to apply a hold-down force to the part during processing.
wherein the bottom plate transfers force from the first compression axis and the second compression axis to the central force axis in order to apply a hold-down force to the part during processing.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 17 of the instant application with the claim 17 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 16,
The part hold-down assembly of claim 16,

wherein the bottom plate is coupled to a lower shaft that is positioned along the central force axis, the lower shaft engaging the part being processed


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 18 of the instant application with the claim 18 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly claim 17,
The part hold-down assembly claim 17,
wherein the lower shaft includes a masking plate that abuts against a surface of the part being processed.
wherein the lower shaft includes a masking plate that abuts against a surface of the part being processed.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 19 of the instant application with the claim 19 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
The part hold-down assembly of claim 1,
The part hold-down assembly of claim 1,

wherein the part being processed is an automotive gear with a circumferential outer surface.


Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 20 of the instant application with the claim 20 of the Patent shows the following:
Instant Application: 16/971,878
US Patent No. 11,045,915
A method of retaining a part being processed, the method comprising:
A method of retaining a part being processed, the method comprising: 
positioning the part upon a rotatable support, the rotatable support extending along a central force axis; 
positioning the part upon a rotatable support, the rotatable support extending along a central force axis; 
aligning a part hold-down assembly above the part along the central force axis, the part hold-down assembly including: 
aligning a part hold-down assembly above the part along the central force axis, the part hold-down assembly including: 
a top plate extending substantially perpendicular to the central force axis; 
a top plate extending substantially perpendicular to the central force axis; 

a bottom plate extending substantially perpendicular to the central force axis; and
a first spring and a second spring, wherein the first spring is positioned along a first compression axis that is parallel to but offset from the central force axis, the second spring is positioned along a second compression axis that is parallel to but offset from the central force axis, and the first compression axis and the second compression axis are positioned generally opposite from each other along the central force axis; and 
a compression assembly retained between the top plate and bottom plate, the compression assembly comprising a first compression biasing member and a second compression biasing member, wherein the first compression biasing member is positioned along a first compression axis that is parallel to but offset from the central force axis, the second compression biasing member is positioned along a second compression axis that is parallel to but offset from the central force axis, and the first compression axis and the second compression axis are positioned generally opposite from each other along the central force axis; and 
moving the part hold-down assembly such that a compression force is applied 



Since the subject matter of the Patent claim anticipates the narrower subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15 lines 2-3 “wherein the first and second connection rods do not extend into a central passage” should be “wherein the first and second connection rods do not extend into the central passage”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as double patenting rejection.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, the part hold-down assembly with a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
The closest prior art of record include the following:
Wern (US Pub. No. 2016/0214223) discloses a part hold down assembly (element 20) retaining a part (element 22) comprising a compression assembly (Figure 2) having an upper collar (element 36), a lower collar (element 38), and a compression biasing member (element 42) retained between the upper and lower collar. However, the prior art fails to disclose a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and including a second biasing assembly comprising a second upper collar, a second 
Wern (US Patent No. 5,272,897) discloses a part hold down assembly (elements 11A/B) retaining a part (element 16) comprising a compression assembly (Figure 3) having an upper collar (element 58a), a lower collar (element 58b), and a compression biasing member (element 54a) retained between the upper and lower collar. However, the prior art fails to disclose a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and including a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
Mountuori (US Patent No. 2,477,197) discloses a part holding assembly (Figures 1-5) retaining a part (element F) comprising a top plate (element 7), a bottom plate (element 8) with a compression assembly (elements S) retained between the top and bottom plate, the compression assembly further comprises a first and second compression biasing members (see figure 1 and 3 comprising two element S) that allow the part to be retained between the plates during operations. However, the prior art fails to disclose a first biasing assembly comprising a first upper collar, a first lower collar, and a first compression biasing member retained between the first upper collar and the first lower collar, a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar, wherein the first biasing assembly is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/10/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723